DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BURBA et al. (US 2015/0170446) in view of CHANDRA (US 2014/0359785).
Regarding claim 1,   Burba discloses a method for protecting user privacy on a mobile communication device, comprising:
performing, by a processor of the mobile communication device, a facial recognition of a
first person in order to authenticate the first person for a normal operation of the mobile communication device (p. [0022], [0023], p. [0024], lines 1-3; a first person 110 is determined to be authorized to view for example medical records on the computing device via an environmental sensor that identify the people located in the environment and compares it to biometric information stored in digitally stored user profiles, the biometric identification information being provided for example via a face scan (i.e., facial recognition); note that the computing device may include mobile devices, e.g., smart phone, see end of p. [0020]);
displaying, on a screen of the mobile communication device, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 1; p. [0024], lines 1-3; when the first person 110 is authorized, the computing device permits display of the medical records (i.e., first content) via the display 104, thus performing a normal operation);
detecting, by the processor, a presence of a face of a second person that is different from the authenticated first person (Fig. 2; p. [0024]; if a second person 200 (i.e., second person) that is not authorized to view the medical records enters the user environment, the computing device may detect the unauthorized person via sensor data from the environmental sensor and the extracted biometric identification information); and

But, Burba does not particularly disclose wherein the predetermined safety screen includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security”.  
However, in analogous art, Chandra teaches a predetermined safety screen that includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security” (Fig. 3; [0027]; figure 3 shows a document security overlay or cover for covering a document (i.e., block content) from exposure to unauthorized access, the security cover 210 may be placed over all content or only some portions; p. [0028] the security cover may include information 310 (i.e., textual message) to notify the user of the nature of the security cover (i.e., blocking content) such as a warning statement 310 for notifying the user that the contents of this document are covered (i.e., blocked) for security purposes).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Chandra, in order to provide the user a warning statement for notifying the user that contents are being blocked for security purposes.
Regarding claim 2, the combination of Burba and Chandra disclose the method of claim 1, Burba discloses further comprising: detecting, by the processor, that the face of the second person is no longer present; and displaying, on the screen, the first content (p. [0024], lines 10-19; when the person 200 that is not authorized, leaves the use environment, the medical records (i.e., first content) may again be displayed).
Regarding claim 11, Burba discloses a mobile communication device (p. [0020], lines 9-15; computing device may include mobile devices, e.g., smart phone), comprising: 
a processor; and a display screen (Fig. 12; p. [0050]-[0052]), wherein the processor is configured to:
perform a facial recognition of a first person in order to authenticate the first person for a normal operation of the mobile communication device (p. [0022], [0023], p. [0024], lines 1-3; a first person 110 is determined to be authorized to view for example medical records on the computing device via an environmental sensor that identify the people located in the environment and compares it to biometric information stored in digitally stored user profiles, the biometric identification information being provided for example via a face scan (i.e., facial recognition); note that the computing device may include mobile devices, e.g., smart phone, see end of p. [0020]);
display, on the display screen, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 1; p. [0024], lines 1-3; when the first person 110 is authorized, the computing device permits display of the medical records (i.e., first content) via the display 104, thus performing a normal operation);
detect a presence of a face of a second person that is different from the authenticated first person (Fig. 2; p. [0024]; if a second person 200 (i.e., second person) that is not authorized to view the medical records enters the user environment, the computing device may detect the unauthorized person via sensor data from the environmental sensor and the extracted biometric identification information); and
display, on the display screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 2; p. [0024], lines 10-14).
But, Burba does not particularly disclose wherein the predetermined safety screen includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security”.  
However, in analogous art, Chandra teaches a predetermined safety screen that includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security” (Fig. 3; [0027]; figure 3 shows a document security overlay or cover for covering a document (i.e., block content) from exposure to unauthorized access, the security cover 210 may be placed over all content or only some portions; p. [0028] the security cover may include information 310 (i.e., textual message) to notify the user of the nature of the security cover (i.e., blocking content) such as a warning statement 310 for notifying the user that the contents of this document are covered (i.e., blocked) for security purposes).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Chandra, in order to provide the user a warning statement for notifying the user that contents are being blocked for security purposes.
Regarding claim 12, the combination of Burba and Chandra the mobile communication device of claim 11, Burba discloses wherein the processor is further configured to: detect that the face of the second person is no longer present: and display, on the screen, the first content (p. [0024], lines 10-19; when the person 200 that is not authorized, leaves the use environment, the medical records (i.e., first content) may again be displayed).

6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BURBA et al. in views of CHANDRA, and HAMZY et al. (US 2006/0129948).
Regarding claim 5, the combination of Burba and Chandra the method of claim 1, but does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Hamzy teaches a safety screen that includes a user-selectable pictorial image (abstract; p. [0019]; the windows security module displays a predetermined screensaver-type image, thereby hiding sensitive information from being displayed, the windows security module can implement any user selected security type to hide or obscure the windows contents such blanking the individual window, displaying a text message or other graphic in the window, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba and Chandra with the teachings of Hamzy, since such a modification would allow the user to select or modify the security screen as desired to hide sensitive information from being displayed.
Regarding claim 15, the combination of Burba and Chandra the mobile communication device of claim 11, but does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Hamzy teaches a safety screen that includes a user-selectable pictorial image (abstract; p. [0019]; the windows security module displays a predetermined screensaver-type image, thereby hiding sensitive information from being displayed, the windows security module can implement any user selected security type to hide or obscure the windows contents such blanking the individual window, displaying a text message or other graphic in the window, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba and Baluga with the teachings of Hamzy, since such a modification would allow the user to select or modify the security screen as desired to hide sensitive information from being displayed.


7.	Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BURBA et al. in views of BUCK (US 2014/0201844), and CHANDRA.
Regarding claim 6,   Burba discloses a method for protecting user privacy on a mobile communication device, comprising:
performing, by a processor of the mobile communication device, a facial recognition of a
first person in order to authenticate the first person for a normal operation of the mobile communication device (p. [0022], [0023], p. [0024], lines 1-3; a first person 110 is determined to be authorized to view for example medical records on the computing device via an environmental sensor that identify the people located in the environment and compares it to biometric information stored in digitally stored user profiles, the biometric identification information being provided for example via a face scan (i.e., facial recognition); note that the computing device may include mobile devices, e.g., smart phone, see end of p. [0020]);
displaying, on a screen of the mobile communication device, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 1; p. [0024], lines 1-3; when the first person 110 is authorized, the computing device permits display of the medical records (i.e., first content) via the display 104, thus performing a normal operation).
But, Burba does not particularly disclose detecting, by the processor, that an authenticated first person is not currently viewing the display screen; and displaying, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed.
However, in an analogous art, Buck teaches detecting, by the processor, that an authenticated first person is not currently viewing the display screen (Fig. 28, steps 2810, 2815; a determination is made that user’s gaze is away from the device screen); and 
displaying, on the screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 28; p. [0178], [0151]; upon determining that user’s gaze direction is away from the screen, the system can reduce the visibility of information shown on the screen, e.g., darken the screen or blanking the screen (p. [0151])). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Buck, in order for people adjacent to the user to be unable to see the information in the screen. 
Further, the combination of Burba and Buck does not particularly disclose wherein the predetermined safety screen includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security”.  
However, in analogous art, Chandra teaches a predetermined safety screen that includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security” (Fig. 3; [0027]; figure 3 shows a document security overlay or cover for covering a document (i.e., block content) from exposure to unauthorized access, the security cover 210 may be placed over all content or only some portions; p. [0028] the security cover may include information 310 (i.e., textual message) to notify the user of the nature of the security cover (i.e., blocking content) such as a warning statement 310 for notifying the user that the contents of this document are covered (i.e., blocked) for security purposes).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba and Buck with the teachings of Chandra, in order to provide the user a warning statement for notifying the user that contents are being blocked for security purposes.
Regarding claim 7, the combination of Burba, Buck, and Chandra disclose the method of claim 6, Buck discloses further comprising: detecting, by the processor, that the eyes of the authenticated first person are no longer averted from the screen of the mobile communication device; and displaying, on the screen, the first content (p. [0178]; upon determining that user’s gaze has returned to the screen, the system can restore the screen visibility). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Buck, since such a modification would allow the system to restore visibility of the screen when the user’s gaze has returned to the screen. 
Regarding claim 8, the combination of Burba, Buck, and Chandra disclose the method of claim 6, Buck discloses wherein the predetermined safety screen is a blank screen (Fig. 28; p. [0178], [0151]; upon determining that user’s gaze direction is away from the screen, the system can reduce the visibility of information shown on the screen, e.g., darken the screen or blanking the screen (p. [0151])). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Buck, in order for people adjacent to the user to be unable to see the information in the screen. 
Regarding claim 16, Burba discloses a mobile communication device (p. [0020], lines 9-15; computing device may include mobile devices, e.g., smart phone), comprising: 
a processor; and a display screen (Fig. 12; p. [0050]-[0052]), wherein the processor is configured to:
perform a facial recognition of a first person in order to authenticate the first person for a normal operation of the mobile communication device (p. [0022], [0023], p. [0024], lines 1-3; a first person 110 is determined to be authorized to view for example medical records on the computing device via an environmental sensor that identify the people located in the environment and compares it to biometric information stored in digitally stored user profiles, the biometric identification information being provided for example via a face scan (i.e., facial recognition); note that the computing device may include mobile devices, e.g., smart phone, see end of p. [0020]);
display, on the display screen, first content that corresponds to the normal operation of the mobile communication device by the authenticated first person (Fig. 1; p. [0024], lines 1-3; when the first person 110 is authorized, the computing device permits display of the medical records (i.e., first content) via the display 104, thus performing a normal operation).
But, Burba does not particularly disclose wherein the processor is configured to:
detect that an authenticated first person is not currently viewing the display screen; and
display, on the display screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed.
However, in an analogous art, Buck teaches wherein the processor is configured to:
detect that an authenticated first person is not currently viewing the display screen (Fig. 28, steps 2810, 2815; a determination is made that user’s gaze is away from the device screen); and
display, on the display screen, second content that corresponds to a predetermined safety screen, such that the first content is hidden from being displayed (Fig. 28; p. [0178], [0151]; upon determining that user’s gaze direction is away from the screen, the system can reduce the visibility of information shown on the screen, e.g., darken the screen or blanking the screen (p. [0151])). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Buck, in order for people adjacent to the user to be unable to see the information in the screen. 
Further, the combination of Burba and Buck does not particularly disclose wherein the predetermined safety screen includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security”.  
However, in analogous art, Chandra teaches a predetermined safety screen that includes a textual message that indicates that the screen content is currently blocked for security, the textual message including the word “security” (Fig. 3; [0027]; figure 3 shows a document security overlay or cover for covering a document (i.e., block content) from exposure to unauthorized access, the security cover 210 may be placed over all content or only some portions; p. [0028] the security cover may include information 310 (i.e., textual message) to notify the user of the nature of the security cover (i.e., blocking content) such as a warning statement 310 for notifying the user that the contents of this document are covered (i.e., blocked) for security purposes).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba and Buck with the teachings of Chandra, in order to provide the user a warning statement for notifying the user that contents are being blocked for security purposes.
Regarding claim 17, the combination of Burba, Buck, and Chandra disclose the mobile communication device of claim 16, Buck discloses wherein the processor is further configured to: detect that the eyes of the authenticated first person are no longer averted from the screen of the mobile communication device; and display, on the screen, the first content (p. [0178]; upon determining that user’s gaze has returned to the screen, the system can restore the screen visibility). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Burba with the teachings of Buck, since such a modification would allow the system to restore visibility of the screen when the user’s gaze has returned to the screen.

8.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BURBA et al. in views of BUCK, CHANDRA, and HAMZY et al. (US 2006/0129948).
Regarding claim 10, the combination of Burba, Buck, and Chandra disclose the method of claim 6, but does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Hamzy teaches a safety screen that includes a user-selectable pictorial image (abstract; p. [0019]; the windows security module displays a predetermined screensaver-type image, thereby hiding sensitive information from being displayed, the windows security module can implement any user selected security type to hide or obscure the windows contents such blanking the individual window, displaying a text message or other graphic in the window, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba Buck, and Chandra with the teachings of Hamzy, since such a modification would allow the user to select or modify the security screen as desired to hide sensitive information from being displayed.
Regarding claim 20, the combination of Burba, Buck, and Chandra disclose the mobile communication device of claim 16, but does not particularly disclose wherein the predetermined safety screen includes a user-selectable pictorial image.
However, Hamzy teaches a safety screen that includes a user-selectable pictorial image (abstract; p. [0019]; the windows security module displays a predetermined screensaver-type image, thereby hiding sensitive information from being displayed, the windows security module can implement any user selected security type to hide or obscure the windows contents such blanking the individual window, displaying a text message or other graphic in the window, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Burba Buck, and Chandra with the teachings of Hamzy, since such a modification would allow the user to select or modify the security screen as desired to hide sensitive information from being displayed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643